129 F.Supp. 951 (1955)
Otto NATHAN, Plaintiff,
v.
John Foster DULLES, Secretary of State, Defendant.
Civ. A. No. 3479-54.
United States District Court, District of Columbia.
February 28, 1955.
Leonard Boudin, New York City, and David Rein, Washington, D. C., for plaintiff.
Leo Rover, U. S. Atty., Oliver Gasch, Frank Strickler and Joseph Rafferty, Jr., Ass't U. S. Attys., Washington, D. C., for defendant.
*952 SCHWEINHAUT, District Judge.
This action involves an application for a passport to travel abroad which was denied. Several legal questions are posed but one it seems to me is predominant and determines the case. Plaintiff applied for a passport in December 1952. After several months of informal interrogation and correspondence, he was in July 1954 denied a passport. The record in the case and stipulations of counsel leave the facts fairly clear and from them I can reach only one conclusion which is that the plaintiff did not have a hearing which the law contemplates and guarantees. I do not suggest the form or the manner in which such a hearing should be held but there should be one. It does not satisfy me to argue that the plaintiff has not exhausted his administrative remedies since I think as a matter of practical fact he had none.
The motion to dismiss the complaint is denied and an appropriate order will be signed.